Citation Nr: 0212691	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-20 470	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound of the right thigh, Muscle Group 
(MG) XIV.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.

3.  Other issues to be clarified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He was a prisoner (POW) of the German 
government from January 30, 1944, to April 18, 1945.  His 
awards and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions  by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

By a rating action in May 1947, the RO granted entitlement to 
service connection for the residuals of malnutrition, 
manifested by indigestion and diarrhea and assigned a 10 
percent rating, effective October 26, 1945.

By a rating action in July 1949, the RO noted that the 
residuals of malnutrition were not present and changed the 
grant of entitlement to service connection for a psychogenic 
gastro-intestinal reaction, chronic, manifested by periodic 
diarrhea.  The 10 percent rating remained in effect.

In August 1988, the Board confirmed and continued the RO's 
denial of entitlement to service connection for hypertension.

By a rating action in January 1987, the RO expanded the 
veteran's service-connected psychophysiologic 
gastrointestinal reaction to include a psychophysiologic skin 
condition.  The 10 percent rating was again confirmed.

In June 1999, the veteran submitted a claim of entitlement to 
service connection for the multiple disabilities:  1) high 
blood pressure; 2) pernicious anemia; 3) disability 
manifested by a low platelet count; 4) a nervous stomach; 5) 
hemorrhoids; 6) hand tremors; 7) disability manifested by 
occasional flashbacks; 8) gastrointestinal disability; 9) 
disability manifested by sleep problems; 10) disability 
manifested by memories of traumatic experiences; 11) 
disability manifested by a dislike of crowds; 12) disability 
of the feet; 13) claustrophobia; 14) disability manifested by 
marital problems and inability to maintain employment; 15) 
disability manifested by crying spells; 16) disability 
requiring a bone marrow biopsy; 17) disability, manifested by 
swollen feet, legs, ankles; and 18) a duodenal ulcer.  He 
contended that the RO had committed clear and unmistakable 
error (CUE) when it had previously failed to grant service 
connection for a duodenal ulcer.  In June 1999, the veteran 
also claimed entitlement to a rating in excess of 10 percent 
for the residuals of a gunshot wound of the right thigh, 
Muscle Group (MG) XIV.

By a rating decision in February 2000, the RO denied 
entitlement to service connection for the following 
disabilities:  1) hypertension; 2) anemia; 3) hemorrhoids; 4) 
hand tremors; and 5) swollen feet, legs, ankles.  The RO 
found that the claims of entitlement to service connection 
for hypertension; hemorrhoids; hand tremors; pernicious 
anemia; and swelling of the legs and ankles were not well 
grounded.  The RO also denied entitlement to service 
connection for a duodenal ulcer, noting that the RO's failure 
to do so previously had not been the result of CUE.  

In its February 2000 decision, the RO confirmed and continued 
the 10 percent rating for the residuals of a gunshot wound of 
the right thigh, on the basis that the decision to grant that 
rating had not been the product of CUE.  The RO also 
confirmed and continued the noncompensable rating for the 
service-connected residuals of trench foot.  The RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), formerly rated as a psychophysiologic 
gastrointestinal reaction with diarrhea and a 
psychophysiologic skin condition.  The RO did, however, 
confirm and continue the 10 percent rating for PTSD, 
effective April 1, 1946.

In April 2000, the veteran's Notice of Disagreement (NOD) was 
received.  He disagreed with the RO's denial of service 
connection for a duodenal ulcer.  He also disagreed with the 
denial of an increased rating for the residuals of a gunshot 
wound of the right thigh and with the 10 percent rating for 
PTSD.  In his NOD, the veteran claimed entitlement to service 
connection for malnutrition; a frost injury both feet; and a 
total rating due to unemployability caused by service-
connected disabilities.

In August 2000, the RO's formal claim for a total rating was 
received (VA Form 21-8940).

By a rating action, dated in August 2000, the RO raised the 
veteran's rating for PTSD from 10 to 30 percent, effective 
June 8, 1999.  The RO also granted entitlement to service 
connection for the residuals of a cold injury of both feet, 
formerly rated as bilateral trench foot.  A 20 percent rating 
was assigned for each foot, effective June 8, 1998.  

In August 2000, the RO issued the veteran a Statement of the 
Case (SOC) concerning the denials of service connection for 
the following disabilities:  1) hypertension; 2) pernicious 
anemia; 3) hemorrhoids; 4) hand tremors; and 5) swollen legs 
and ankles.  The RO also noted that the failure to grant 
service connection for a duodenal ulcer was not clearly and 
unmistakably erroneous.  The RO also noted that it had 
granted increased ratings for the veteran's PTSD and for the 
residuals of cold injuries of each foot.  Finally, the RO 
noted that it had not been clearly and unmistakably erroneous 
for the RO to assign a 10 percent rating for the residuals of 
a gunshot wound of the right thigh

On VA Form 9, received in August 2000, the veteran's 
representative requested that the RO consider the veteran for 
a total rating due to unemployability caused by multiple 
disabilities incurred as a POW.  He also requested that the 
RO consider the provisions of 38 C.F.R. § 4.40 in evaluating 
the residuals of the gunshot wound of the right thigh.  The 
representative specifically requested that the RO consider 
the VA examination reports of August 20, 1999, which 
evaluated the veteran's PTSD and September 27, 1999, which 
was a VA social and industrial survey.  

In December 2000, a VA physician rendered an opinion 
regarding the veteran's claim of entitlement to service 
connection for anemia.

In April 2001, the RO issued a Supplemental Statement of the 
Case (SSOC) which confirmed and continued the denial of 
entailment to service connection for pernicious anemia.  The 
RO did not find that the claim was not well-grounded.  The RO 
noted that the additional issues noted in the August 2000 SOC 
remained on appeal to the Board.

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  That law also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  38 
U.S.C.A. § 5107.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. VCAA, Pub. L. No. 106-475, § 7, sub part (a), 114 
Stat. 2096, 2099-2100 (2000).  

In April, July, and August 2001, the RO notified the veteran, 
in writing, of the enactment of the VCAA and of the potential 
impact on his claim.  In August 2001, the RO also telephoned 
the veteran and explained the law to him (VA Form 119).  The 
veteran stated that his ailments were due to his confinement 
as a POW, because he had not gotten the proper nutrients and 
because of stress.  

In August 2001, the veteran noted that he had no further 
evidence to submit but requested that the RO consider the 
reports of the VA examinations performed in August and 
October 1999.

By a rating action, dated in October 2001, the RO considered 
the veteran's claims of entitlement to service connection for 
1) hemorrhoids; 2) hand tremors; and 3) swollen feet, legs, 
ankles under the VCAA.  It also denied entitlement to a total 
rating due to unemployability caused by service-connected 
disability.  In so doing, the RO incorporated its February 
and August 2000 ratings by reference.  

In November 2001, the RO received the veteran's NOD with 
respect to the issue of entitlement to a total rating due to 
unemployability caused by service-connected disabilities.  In 
so doing, the veteran's representative requested 
consideration for a total 100 percent rating for the 
residuals of POW exposure.  He also noted the severity of the 
veteran's nervous condition.

In November 2001, the veteran was issued an SOC with respect 
to the issue of a total rating due to unemployability caused 
by service-connected disabilities.  Later that month, the RO 
received the veteran's appeal with respect to the veteran's 
claim for a total rating (VA Form 9).

In April 2002, the veteran's representative noted the issues 
on appeal as entitlement to service connection for the 
following:  hemorrhoids; hand tremors; and swelling of the 
legs and ankles.  He also noted that the total rating claim 
remained on appeal (VA FORM 646).  The representative again 
noted those issues in June 2002.

A completed VA Form 8 reflecting the issues certified to the 
Board on appeal has not been associated with the claims 
folder.

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2001).  The contents of an NOD 
and of a Substantive appeal and the time limits for filing 
them, as well as who may file them and where they must be 
filed are set forth in 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 20.200 - 20.202, 20.300 - 20.302 (2001)  


The foregoing evidence shows that a timely NOD and a 
substantive appeal have been received with respect to the 
issues of entitlement to a rating in excess of 10 percent for 
the residuals of a shell fragment wound of the right thigh 
(MG XIV) and entitlement to a total rating due to 
unemployability caused by service-connected disabilities.  
Accordingly, those issues are before the Board.  

There are also potential issues of entitlement to service 
connection for various disabilities, including the following:  
1) hypertension; 2) anemia; 3) hemorrhoids; 4) hand tremors; 
5) swollen feet, legs, ankles; and 6) a duodenal ulcer.  
Entitlement to service connection for a duodenal ulcer was 
claimed on the basis of CUE in a previous decision; however, 
to date, the veteran has not identified the date of the 
decision which was the product of CUE.  

In its February 2000 decision, the RO confirmed and continued 
the 10 percent rating for the residuals of a gunshot wound of 
the right thigh, on the basis that the decision to grant that 
rating had not been the product of CUE.  Again, however, the 
veteran did not identify the date of the rating which 
involved CUE in the assignment of the 10 percent rating.

In light of the foregoing, particularly in the absence of VA 
Form 8, it is unclear which of the potential issues the 
veteran desires to appeal to the Board.  Accordingly, the 
case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he clarify the issues which 
he wishes to pursue on appeal, other than 
entitlement to an increased rating for 
the residuals of gunshot wound of the 
right thigh (MG XIV) and entitlement to a 
total rating due to unemployability due 
to service-connected disabilities.  If 
the veteran wishes to pursue his appeals 
of entitlement to service connection for 
a duodenal ulcer on the basis of CUE and 
entitlement to a rating in excess 10 
percent for the residuals of a gunshot 
wound of the right thigh (MG XIV) on the 
basis of CUE, he should identify the 
date(s) of the decision(s) which he 
contends is(are) clearly and unmistakably 
erroneous.

2.  When the actions in paragraph 1 have 
been completed, the RO should insure that 
the issues which the veteran wishes to 
appeal have been properly developed in 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 20.200 - 20.202, 20.300 - 
20.302 (2001) and in accordance with the 
provisions of the VCAA.  In so doing, the 
RO must complete VA Form 8 certifying the 
issues on appeal to the Board.  

3.  As to the issues of entitlement to an 
increased rating for the residuals of 
gunshot wound of the right thigh (MG XIV) 
and entitlement to a total rating due to 
unemployability due to service-connected 
disabilities, the RO should request that 
the veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to those issues.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder. 

4.  When the actions in paragraph 3 have 
been completed, the RO should schedule 
the veteran for an orthopedic examination 
to determine the extent of his service- 
connected residuals of a gunshot wound of 
the right thigh (MG XIV).  All indicated 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  In particular, the examiner 
should conduct range of motion studies 
and tests of joint motion against varying 
resistance.  The examiner should describe 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional impairment due to pain.  The 
examiner should provide an opinion 
concerning the degree of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  Moreover, 
there must be a full description of the 
effects of the disability on the 
veteran's ordinary activity.  In this 
regard, the examiner should provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  All opinions must be supported by 
clear and complete rationale.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed. 

5.  When the actions in paragraphs 1 
through 4 have been completed, the RO 
should schedule the veteran for a general 
medical examination to determine whether 
his service-connected disabilities 
preclude him from obtaining/maintaining 
all forms of substantially gainful 
employment.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  All opinions must be 
supported by clear and complete 
rationale.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed. 

6.  When the requested actions in 
paragraphs 3 through 5 have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
an increased rating for the residuals of 
a gunshot wound of the right thigh and 
entitlement to a total rating due to 
unemployability caused by service-
connected disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a SSOC 
on each issue remaining in appellate 
status and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




